326 F.2d 760
Raymond PENDLETON, Appellant,v.PAN AMERICAN FIRE AND CASUALTY COMPANY, Appellee.
No. 7126.
United States Court of Appeals Tenth Circuit.
January 17, 1964.

Appeal from the United States District Court for the District of New Mexico.
Before MURRAH, Chief Judge, and BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
It is now here ordered that the opinion of this court, filed May 16, 1963, be and the same is hereby amended by striking the last paragraph of the opinion and substituting the following:


2
"REVERSED with directions to enter judgment in favor of the appellant in the amount of $126,000.00, plus interest upon that amount at 6% per annum from May 6, 1959, and for the costs. The case is REMANDED to the district court to determine the right of appellant to recover attorney fees, and if so, the amount thereof. We express no opinion on this question."


3
It is further ordered that the judgment of this court of May 16, 1963, be and the same is hereby vacated and a new judgment be entered pursuant to the corrected opinion. 10 Cir., 317 F.2d 96.